DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ROBERTO RODRIGUES,
                            Appellant,

                                    v.

       NAEIF RAYDAN, Individually, JUDY WADE, Individually,
              SHARON W. FAASSEN, Individually, and
                ROLAND W. FAASSEN, Individually,
                           Appellees.

                              No. 4D18-2934

                           [October 24, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE-15-
009874(09).

    Adam Richardson of Burlington & Rockenbach, P.A., West Palm
Beach, and Cam F. Justice and Adam D. Breit of Justice Law, Plantation,
for appellant.

  Alexandra Valdes and Scott A. Cole of Cole, Scott & Kissane, P.A.,
Miami, for appellees Sharon W. Faassen and Roland W. Faassen.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.